

114 HR 6107 IH: Legal Services for Homeless Veterans Act of 2016
U.S. House of Representatives
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6107IN THE HOUSE OF REPRESENTATIVESSeptember 21, 2016Mr. Ted Lieu of California introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to enter into
			 agreements with public and private entities to provide pro bono legal
			 services to homeless veterans and veterans at risk of homelessness, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Legal Services for Homeless Veterans Act of 2016. 2.Agreements with public and private entities to provide legal services to homeless veterans and veterans at risk of homelessness (a)In generalChapter 20 of title 38, United States Code, is amended by inserting after section 2022 the following new section:
				
					2022A.Agreements with public and private entities to provide pro bono legal services to homeless veterans
			 and veterans at risk of homelessness
 (a)Agreements authorizedSubject to the availability of funds for that purpose, the Secretary may enter into an agreement with a public or private entity, through the award of a grant or the use of a contract, to fund a portion of legal services described in subsection (b).
 (b)Pro bono legal servicesLegal services described in this subsection are provided pro bono to a homeless veteran or veteran at risk of homelessness, including the following:
 (1)Legal services related to housing, including eviction defense and representation in landlord-tenant cases.
 (2)Legal services related to family law, including assistance in court proceedings for child support, divorce, and estate planning.
 (3)Legal services related to income support, including assistance in obtaining public benefits. (4)Legal services related to criminal defense, including defense in matters symptomatic of homelessness, such as outstanding warrants, fines, and driver’s license revocation, to reduce recidivism, and facilitate the overcoming of reentry obstacles in employment or housing.
 (c)ConsultationIn developing and carrying out agreements under this section, the Secretary shall, to the extent practicable, consult with appropriate public and private entities—
 (1)for assistance in identifying and contacting organizations that offer legal services described in subsection (b); and
 (2)to coordinate appropriate outreach relationships with such organizations. (d)Locations (1)The Secretary shall ensure that, to the extent practicable, agreements under this section are made with entities equitably distributed across the geographic regions of the United States, including rural communities, tribal lands of the United States, Native Americans, and tribal organizations.
 (2)In this subsection, the terms Native American and tribal organization have the meanings given such terms in section 3765 of this title. (e)ReportsThe Secretary may require an entity that enters into an agreement under this section to submit to the Secretary periodic reports on legal services provided pursuant to the agreement..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 20 of such title is amended by adding after the item relating to section 2022 the following new item:
				
					
						2022A. Agreements with public and private entities to provide pro bono legal services to homeless
			 veterans and veterans at risk of homelessness..
			